COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     H-E-B, LP v. Maria Saenz

Appellate case number:   01-20-00850-CV

Trial court case number: 2019-63447

Trial court:             269th District Court of Harris County

       The motion for rehearing en banc is denied.


       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court


Panel consists of Chief Justice Radack, and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.

Date: ___January 13, 2022____